Order entered September 28, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01058-CV

                                 LINDA SPROWL, Appellant

                                               V.

                         MERCEDES P. STILES, ET AL., Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-03714

                                           ORDER
       The clerk’s record has been filed. Appellant requested a reporter’s record of the hearing

held on May 2, 2018. By letter dated September 17, 2018, the court reporter informed the Court

that no record was taken of the May 2 hearing. Accordingly, we ORDER the appeal be

submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       Appellant shall file a brief by October 29, 2018.

                                                      /s/   ADA BROWN
                                                            JUSTICE